46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Felix ORIAKHI, Plaintiff-Appellant,v.WARDEN BALTIMORE CITY JAIL;  Bryant West;  Leslie Yaithes;Thomas Wyatt;  United States Marshal Service;  DouglasBialese;  Anthony Cannavale;  U.S. Drug Enforcement Agency;Robert Dowdy;  Vincent Newby, a/k/a Vincent Abu, Defendants-Appellees.
No. 94-7279.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 19, 1995.

Felix Oriakhi, Appellant Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's denial of his motion to reopen his 42 U.S.C. Sec. 1983 (1988) action based on newly discovered evidence pursuant to Fed.R.Civ.P. 60(b).  Specifically, Appellant claims that he has developed glaucoma allegedly as a result of a June 1990 attack upon him by fellow detainees.


2
We review the denial of a Rule 60(b) motion for abuse of discretion.  United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Because the district court properly held that Appellant is not excused from bringing his case within the applicable statute of limitations, and that that limitations period expired prior to the time Appellant filed his action, we find no abuse of discretion.  We therefore affirm the district court's dismissal order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.